 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   MARTHA CASTANEDA,                                      1:19-cv-00486-DAD-BAM
12                      Plaintiff,
13                                                          ORDER TRANSFERRING CASE TO THE
            v.
                                                            CENTRAL DISTRICT OF CALIFORNIA
14   FP STORE, INC.,
15                      Defendant.
16

17          Plaintiff Martha Castaneda, proceeding pro se, initiated this civil action against Defendant

18   FP Store, Inc. (Doc. No. 1.) Plaintiff also filed a motion to proceed in forma pauperis. (Doc. No.

19   2.)

20          The federal venue statute requires that a civil action, other than one based on diversity

21   jurisdiction, be brought only in “(1) a judicial district in which any defendant resides, if all

22   defendants are residents of the State in which the district is located; (2) a judicial district in which

23   a substantial part of the events or omissions giving rise to the claim occurred, or a substantial part

24   of property that is the subject of the action is situated; or (3) if there is no district in which an

25   action may otherwise be brought as provided in this section, any judicial district in which any

26   defendant is subject to the court’s personal jurisdiction with respect to such action.” 28 U.S.C. §

27   1391(b).

28          According to Plaintiff’s complaint, Defendant FP Store, Inc. is located in Gardena,
                                                        1
 1   California, and the events or omissions at issue appear to have arisen in Los Angeles County,

 2   which is in the Central District of California. Therefore, Plaintiff’s claim should have been filed

 3   in the United States District Court for the Central District of California. In the interest of justice,

 4   a federal court may transfer a complaint filed in the wrong district to the correct district. See 28

 5   U.S.C. § 1406(a).

 6          Accordingly, IT IS HEREBY ORDERED that this matter is transferred to the United

 7   States District Court for the Central District of California.

 8
     IT IS SO ORDERED.
 9

10      Dated:     April 18, 2019                               /s/ Barbara   A. McAuliffe             _
                                                            UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
